Mr. Chief Justice Waite
delivered the opinion of the court.
The district courts having the power to hear and decide all cases arising under this jurisdiction when a prohibition is applied for, tho question presented is not whether a libellant can recover in the suit ho has begun, but whether he can go into a court of admiralty to have his rights determined. Where the injury complained of was the result of a collision it is a subject of admiralty jurisdiction; and the question whether pecuniary damages are to bo awarded for the loss of life in the collision may properly be decided by the admi*224ralty court. If the district court entertains sucli a suit, appeal lies from its decision to the circuit court, and from there, here, if the value of the matter in dispute is sufficient.
Stewart Brown and Arthur Geo. Brown, for petitioner.
John H. Thomas, contra.
The cases cited in the opinion were: The Belfast, 7 Wall. 637; Smith v. Brown, Law Rep. 6 Q. B. 729; The Franconia, Law Rep. 2 P. D. 163; The Guldfaxe, Law Rep. 2 Adm. & Ec. 325; The Explorer, Law Rep. 3 Adm. & Ec. 289; The Charkieh, Law Rep. 8 Q. B. 197.
See The Leversons, 10 Fed. Rep. 763.